As filed with the Securities and Exchange Commission on May 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. LKCM SMALL CAP EQUITY FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 95.7% Shares Value Aerospace & Defense - 2.5% Hexcel Corporation (a) $ Teledyne Technologies Incorporated (a) Auto Components - 1.1% Group 1 Automotive, Inc. Automobiles - 0.8% Thor Industries, Inc. Banks - 9.9% BancorpSouth, Inc. Columbia Banking System, Inc. Community Bank System, Inc. First Horizon National Corporation Hancock Holding Company Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Biotechnology - 0.9% Exact Sciences Corp. (a) Building Products - 0.8% Armstrong World Industries, Inc. (a) Capital Markets - 1.2% Greenhill & Co., Inc. Commercial Services & Supplies - 0.7% Insperity, Inc. Communications Equipment - 5.9% Allot Communications Ltd. (a) (b) Ciena Corporation (a) Infinera Corporation (a) IXIA (a) Loral Space & Communications Inc. NICE Systems Limited - ADR (a) (b) Construction Materials - 0.6% Headwaters Incorporated (a) Consumer Finance - 2.3% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 0.8% Greif, Inc. - Class A Electrical Equipment & Instruments - 4.1% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) Woodward Inc. Electronic Equipment & Instruments - 0.9% National Instruments Corporation Energy Equipment & Services - 1.7% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Food & Drug Retailing - 1.2% Casey's General Stores, Inc. Health Care Equipment & Supplies - 7.1% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) Integra LifeSciences Holdings (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 4.5% Computer Programs and Systems, Inc. Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 3.0% Ethan Allen Interiors Inc. Select Comfort Corporation (a) Tempur-Pedic International Inc. (a) Industrial Conglomerates - 0.9% Raven Industries, Inc. Insurance - 1.2% AmTrust Financial Services, Inc. Internet Software & Services - 0.7% LogMeIn, Inc. (a) IT Consulting & Services - 1.3% Acxiom Corporation (a) Machinery - 6.0% Actuant Corporation - Class A Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. The Manitowoc Company, Inc. The Middleby Corporation (a) Marine - 1.3% Kirby Corporation (a) Media - 1.2% Cinemark Holdings, Inc. Metals & Mining - 2.5% Carpenter Technology Corporation Commercial Metals Company Walter Energy, Inc. Oil & Gas & Consumable Fuels - 5.6% Approach Resources Inc. (a) Comstock Resources, Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 1.7% Akorn, Inc. (a) IMPAX Laboratories, Inc. (a) Semiconductor Equipment & Products - 0.6% Cirrus Logic, Inc. (a) Software - 7.9% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Bottomline Technologies (de), Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. Specialty Retail - 5.6% DSW Inc. - Class A Francesca's Holdings Corporation (a) Guess?, Inc. Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 4.6% The Children's Place Retail Stores, Inc. (a) Fifth & Pacific Companies, Inc. (a) Oxford Industries, Inc. Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. Trading Companies & Distributors - 3.5% Beacon Roofing Supply, Inc. (a) Kaman Corporation WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $684,918,674) SHORT-TERM INVESTMENTS - 4.6% Money Market Funds (c) - 4.6% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $44,311,995) Total Investments - 100.3% (Cost $729,230,669) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM SMALL-MID CAP EQUITY FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 95.3% Shares Value Aerospace & Defense - 4.6% BE Aerospace, Inc. (a) $ Hexcel Corporation (a) Auto Components - 1.4% Group 1 Automotive, Inc. Banks - 6.8% Comerica Incorporated First Horizon National Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Building Products - 1.8% Armstrong World Industries, Inc. (a) Capital Markets - 2.3% Affiliated Managers Group, Inc. (a) Chemicals - 1.4% FMC Corporation Communications Equipment - 2.8% Ciena Corporation (a) NICE Systems Limited - ADR (a) (b) Construction Materials - 1.6% Vulcan Materials Company Consumer Finance - 1.9% First Cash Financial Services, Inc. (a) Distributors - 2.5% LKQ Corporation (a) Electrical Equipment & Instruments - 2.9% Belden Inc. Electronic Equipment & Instruments - 3.1% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 3.4% Atwood Oceanics, Inc. (a) Dril-Quip, Inc. (a) Food & Drug Retailing - 3.5% Casey's General Stores, Inc. Green Mountain Coffee Roasters, Inc. (a) United Natural Foods, Inc. (a) Health Care Equipment & Supplies - 4.5% Cyberonics, Inc. (a) DENTSPLY International Inc. MWI Veterinary Supply, Inc. (a) Health Care Providers & Services - 3.4% HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 2.0% D.R. Horton, Inc. Select Comfort Corporation (a) Insurance - 1.9% AmTrust Financial Services, Inc. Internet Software & Services - 1.6% Akamai Technologies, Inc. (a) IT Consulting & Services - 1.5% Acxiom Corporation (a) Leisure Equipment & Products - 2.8% Polaris Industries Inc. Machinery - 6.1% Actuant Corporation - Class A The Middleby Corporation (a) Valmont Industries, Inc. Marine - 1.9% Kirby Corporation (a) Media - 1.6% Cinemark Holdings, Inc. Metals & Mining - 2.4% Allegheny Technologies Incorporated Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 3.3 Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 1.9% Akorn, Inc. (a) Real Estate - 2.0% Realogy Holdings Corporation (a) Software - 8.4% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Nuance Communications, Inc. (a) Specialty Retail - 2.3% Guess?, Inc. Tractor Supply Company Textiles, Apparel & Luxury Goods - 2.8% Fifth & Pacific Companies, Inc. (a) Wolverine World Wide, Inc. Trading Companies & Distributors - 4.9% Beacon Roofing Supply, Inc. (a) MRC Global Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $237,625,045) SHORT-TERM INVESTMENTS - 4.6% Money Market Funds (c) - 4.6% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $13,441,871) Total Investments - 99.9% (Cost $251,066,916) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM EQUITY FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 89.0% Shares Value Aerospace & Defense - 2.3% Honeywell International Inc. Rockwell Collins, Inc. $ Auto Components - 1.5% GentexCorporation Banks - 8.2% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. SunTrust Banks, Inc. Wells Fargo & Company Beverages - 1.8% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.7% Amgen Inc. Celgene Corporation (a) Chemicals - 4.8% Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.9% Waste Connections, Inc. Communication Equipment - 1.1% QUALCOMM Incorporated Computers & Peripherals - 5.2% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.3% Martin Marietta Materials, Inc. Containers & Packaging - 0.9% Ball Corporation Diversified Financial Services - 0.7% JPMorgan Chase &Co. Diversified Telecommunication Services - 1.6% AT&T Inc. Verizon Communications Inc. Electrical Equipment & Instruments - 2.9% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 1.8% National Instruments Corporation Trimble Navigation Limited (a) Food & Drug Retailing - 0.9% Walgreen Co. Food Products - 0.8% Mondelez International Inc. - Class A Health Care Equipment & Supplies - 3.5% Covidien plc (b) DENTSPLY International Inc. Thermo Fisher Scientific Inc. Hotels, Restaurants & Leisure - 0.5% Yum! Brands, Inc. Household Durables - 2.7% Jarden Corporation (a) Whirlpool Corporation Household Products - 3.5% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.5% Raven Industries, Inc. Insurance - 0.7% Prudential Financial, Inc. Internet Catalog & Retail - 1.0% Amazon.com, Inc. (a) Internet Software & Services - 2.9% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 3.4% Danaher Corporation Pall Corporation Valmont Industries, Inc. Marine - 1.7% Kirby Corporation (a) Media - 2.0% Liberty Media Corporation - Class A (a) Time Warner Inc. Oil & Gas & Consumable Fuels - 10.9% Cabot Oil & Gas Corporation Chevron Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Range Resources Corporation Pharmaceuticals - 7.6% Abbott Laboratories AbbVie Inc. Allergan, Inc. Eli Lilly and Company Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Road & Rail - 1.8% Kansas City Southern Union Pacific Corporation Software - 2.1% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Specialty Retail - 4.0% The Home Depot, Inc. PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.8% VF Corporation TOTAL COMMON STOCKS (Cost $131,101,871) SHORT-TERM INVESTMENTS - 10.7% Money Market Funds (c) - 10.7% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Federated Treasury Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $21,965,932) Total Investments - 99.7% (Cost $153,067,803) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM BALANCED FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 72.3% Shares Value Aerospace & Defense - 1.3% General Dynamics Corporation Rockwell Collins, Inc. Air Freight & Logistics - 0.9% United Parcel Service, Inc. - Class B Banks - 5.4% Comerica Incorporated Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 2.2% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.5% Celgene Corporation (a) Chemicals - 4.7% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.9% Waste Management, Inc. Communications Equipment - 0.4% Harris Corporation Computers & Peripherals - 4.0% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.1% Martin Marietta Materials, Inc. Containers & Packaging - 1.1% Ball Corporation Diversified Financial Services - 1.0% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.1% AT&T Inc. Electrical Equipment & Instruments - 0.8% Emerson Electric Co. Electronic Equipment & Instruments - 1.0% National Instruments Corporation Energy Equipment & Services - 0.8% Schlumberger Limited (b) Food & Drug Retailing - 3.3% CVS Caremark Corporation Walgreen Co. Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.2% Covidien PLC (b) Thermo Fisher Scientific Inc. Health Care Providers & Services - 2.1% Catamaran Corporation (a) (b) Express Scripts Holding Co (a) Hotels, Restaurants & Leisure - 0.6% Yum! Brands, Inc. Household Products - 2.8% Colgate-Palmolive Company Kimberly-ClarkCorporation The Procter & Gamble Company Industrial Conglomerates - 0.8% General Electric Company Insurance - 0.6% Prudential Financial, Inc. Internet Catalog & Retail - 1.4% Amazon.com, Inc. (a) Internet Software & Services - 1.8% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) IT Consulting & Services - 1.9% Accenture PLC - Class A (b) Automatic Data Processing, Inc. Machinery - 2.2% Danaher Corporation Pall Corporation Media - 4.1% CBS Corporation - Class B DIRECTV (a) Time Warner Inc. The Walt Disney Company Metals & Mining - 0.6% Commercial Metals Company Multiline Retail - 0.6% Kohl's Corporation Oil & Gas & Consumable Fuels - 9.1% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 3.7% Abbott Laboratories AbbVie Inc. Pfizer Inc. Teva Pharmaceutical Industries Ltd. - ADR (b) Software - 1.9% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 2.1% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% VF Corporation Thrifts & Mortgage Finance - 0.9% Capitol Federal Financial Inc. Wireless Telecommunication Services - 0.3% Vodafone Group PLC - ADR (b) TOTAL COMMON STOCKS (Cost $11,430,934) Principal CORPORATE BONDS - 26.4% Amount Banks - 1.6% BB&T Corporation 2.050%, 04/28/2014 Callable 03/28/2014 $ Wells Fargo & Company: 3.750%, 10/01/2014 2.625%, 12/15/2016 Beverages - 0.9% Anheuser-Busch InBev Worldwide Inc. 1.375%, 07/15/2017 The Coca-Cola Company 5.350%, 11/15/2017 Biotechnology - 2.1% Amgen Inc. 1.875%, 11/15/2014 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.400%, 12/01/2014 Capital Markets - 0.9% The Bank of New York Mellon Corporation 3.100%, 01/15/2015 The Goldman Sachs Group, Inc. 5.500%, 11/15/2014 Chemicals - 2.3% Airgas, Inc. 3.250%, 10/01/2015 Callable 09/01/2015 E. I. du Pont de Nemours and Company 3.250%, 01/15/2015 Eastman Chemical Company 3.000%, 12/15/2015 ECOLAB INC. 2.375%, 12/08/2014 Computers & Peripherals - 0.7% Hewlett-Packard Company 3.000%, 09/15/2016 Consumer Finance - 0.9% American Express Credit Corporation 2.750%, 09/15/2015 Consumer Services - 0.4% The Western Union Company 2.875%, 12/10/2017 Containers & Packaging - 0.3% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Telecommunication Services - 1.8% AT&T Inc.: 5.100%, 09/15/2014 2.400%, 08/15/2016 Verizon Communications Inc. 3.000%, 04/01/2016 Food & Drug Retailing - 1.4% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Co. 1.000%, 03/13/2015 Health Care Equipment & Supplies - 1.6% Covidien International Finance S.A. (b) 2.800%, 06/15/2015 DENTSPLY International Inc. 2.750%, 08/15/2016 Thermo Fisher Scientific Inc.: 2.050%, 02/21/2014 3.200%, 05/01/2015 Health Care Providers & Services - 1.3% Express Scripts Holding Co 3.125%, 05/15/2016 McKesson Corporation 3.250%, 03/01/2016 Industrial Power Producers & Energy Traders - 0.8% Duke Energy Corporation 3.950%, 09/15/2014 Insurance - 1.0% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 Machinery - 0.4% Caterpillar Inc. 1.375%, 05/27/2014 Media - 1.1% DIRECTTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 Oil & Gas & Consumable Fuels - 3.4% Apache Corporation 5.625%, 01/15/2017 Devon Energy Corporation 1.875%, 05/15/2017 Callable 04/15/2017 Enterprise Products Operating LLC 1.250%, 08/13/2015 Noble Drilling Corporation (b) 3.050%, 03/01/2016 Noble Energy, Inc. 5.250%, 04/15/2014 Occidental Petroleum Corporation 1.750%, 02/15/2017 Pharmaceuticals - 0.9% Teva Pharmaceutical Industries Ltd. (b): 3.000%, 06/15/2015 2.400%, 11/10/2016 Semiconductor Equipment & Products - 0.4% National Semiconductor Corporation 3.950%, 04/15/2015 Software - 2.2% Adobe Systems Incorporated 3.250%, 02/01/2015 Oracle Corporation 3.750%, 07/08/2014 Symantec Corporation 2.750%, 09/15/2015 TOTAL CORPORATE BONDS (Cost $6,549,792) Shares SHORT-TERM INVESTMENT - 1.1% Money Market Fund (c) - 1.1% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $281,572) Total Investments - 99.8% (Cost $18,262,298) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM FIXED INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Principal CORPORATE BONDS - 90.0% Amount Value Aerospace & Defense - 1.2% Lockheed Martin Corporation: 7.650%, 05/01/2016 $ $ 3.350%, 09/15/2021 Rockwell Collins, Inc. 4.750%, 12/01/2013 Banks - 7.3% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 BB&T Corporation: 3.200%, 03/15/2016 Callable 02/16/2016 1.600%, 08/15/2017 Callable 07/14/2017 Branch Banking & Trust Company (b): 0.862%, 09/13/2016 0.793%, 05/23/2017 Wells Fargo & Company: 4.625%, 04/15/2014 1.250%, 02/13/2015 1.500%, 07/01/2015 2.625%, 12/15/2016 Beverages - 1.0% The Coca-Cola Company 5.350%, 11/15/2017 PepsiCo, Inc. 7.900%, 11/01/2018 Biotechnology - 6.1% Amgen Inc.: 2.500%, 11/15/2016 2.125%, 05/15/2017 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.400%, 12/01/2014 Building Products - 0.7% Masco Corporation 7.125%, 03/15/2020 Capital Markets - 1.8% The Bank of New York Mellon Corporation: 3.100%, 01/15/2015 1.200%, 02/20/2015 Callable 01/20/2015 The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley 4.500%, 08/30/2015 Chemicals - 5.2% Airgas, Inc.: 3.250%, 10/01/2015 Callable 09/01/2015 2.950%, 06/15/2016 Callable 05/15/2016 Eastman Chemical Company 3.000%, 12/15/2015 ECOLAB INC.: 2.375%, 12/08/2014 3.000%, 12/08/2016 The Lubrizol Corporation 5.500%, 10/01/2014 Praxair, Inc. 5.250%, 11/15/2014 Commercial Services & Supplies - 1.4% Republic Services, Inc. 5.500%, 09/15/2019 Waste Management, Inc. 2.600%, 09/01/2016 Communications Equipment - 2.0% Cisco Systems, Inc.: 5.500%, 02/22/2016 4.950%, 02/15/2019 Harris Corporation: 5.000%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 3.5% Hewlett-Packard Company: 1.550%, 05/30/2014 2.200%, 12/01/2015 3.000%, 09/15/2016 International Business Machines Corporation 5.700%, 09/14/2017 Consumer Finance - 2.6% American Express Credit Corporation: 2.750%, 09/15/2015 2.800%, 09/19/2016 Consumer Services - 1.7% The Western Union Company: 5.930%, 10/01/2016 3.650%, 08/22/2018 Containers & Packaging - 1.9% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 5.750%, 05/15/2021 Callable 11/15/2015 Diversified Financial Services - 3.4% JPMorgan Chase & Co.: 3.450%, 03/01/2016 4.250%, 10/15/2020 Diversified Telecommunication Services - 4.8% AT&T Inc. 5.100%, 09/15/2014 CenturyLink, Inc.: 5.150%, 06/15/2017 6.150%, 09/15/2019 6.450%, 06/15/2021 Verizon Communications Inc.: 5.550%, 02/15/2016 3.000%, 04/01/2016 5.500%, 02/15/2018 Electric Utilities - 0.5% Southern Power Co. 4.875%, 07/15/2015 Energy Equipment & Services - 1.8% Weatherford International, Inc. 6.350%, 06/15/2017 Weatherford International Ltd. (a) 4.500%, 04/15/2022 Callable 01/15/2022 Food & Drug Retailing - 3.7% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Co.: 1.000%, 03/13/2015 1.800%, 09/15/2017 Health Care Equipment & Supplies - 1.1% DENTSPLY International Inc. 2.750%, 08/15/2016 Thermo Fisher Scientific, Inc. 3.250%, 11/20/2014 Health Care Providers & Services - 3.6% Express Scripts Holding Co: 6.250%, 06/15/2014 3.125%, 05/15/2016 2.650%, 02/15/2017 McKesson Corporation 3.250%, 03/01/2016 Hotels, Restaurants & Leisure - 0.5% McDonald's Corporation 5.350%, 03/01/2018 Household Durables - 1.2% Jarden Corporation: 8.000%, 05/01/2016 Callable 05/01/2013 7.500%, 01/15/2020 Callable 01/15/2015 Household Products - 0.5% The Procter & Gamble Company 8.000%, 09/01/2024 Putable 09/01/2014 Insurance - 1.8% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 Internet Catalog & Retail - 0.7% Amazon.com, Inc. 1.200%, 11/29/2017 Media - 3.0% DIRECTTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.3% Alcoa Inc. 5.550%, 02/01/2017 Multiline Retail - 2.4% Family Dollar Stores, Inc. 5.000%, 02/01/2021 Kohl's Corporation 6.250%, 12/15/2017 Oil & Gas & Consumable Fuels - 15.5% Anadarko Petroleum Corporation: 5.950%, 09/15/2016 6.375%, 09/15/2017 Devon Energy Corporation 2.400%, 07/15/2016 Callable 06/15/2016 Enterprise Products Operating LLC: 3.200%, 02/01/2016 4.050%, 02/15/2022 EOG Resources, Inc. 2.950%, 06/01/2015 Kinder Morgan Energy Partners, L.P. 4.150%, 03/01/2022 Linn Energy LLC / Linn Energy Finance Corporation (c) 6.250%, 11/01/2019 Callable 11/01/2015 (Acquired 05/11/2012, Cost $1,985,000) Noble Energy, Inc.: 5.250%, 04/15/2014 4.150%, 12/15/2021 Callable 09/15/2021 Noble Holding International Ltd. (a) 3.450%, 08/01/2015 Peabody Energy Corporation 6.500%, 09/15/2020 Range Resources Corporation: 8.000%, 05/15/2019 Callable 05/15/2014 5.000%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 1.4% Teva Pharmaceutical Industries Ltd. (a) 3.000%, 06/15/2015 Road & Rail - 0.5% Burlington Northern Santa Fe Corporation 5.650%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Semiconductor Equipment & Products - 2.5% Analog Devices, Inc. 3.000%, 04/15/2016 Applied Materials, Inc. 2.650%, 06/15/2016 National Semiconductor Corporation 3.950%, 04/15/2015 Software - 3.6% Adobe Systems Incorporated 3.250%, 02/01/2015 Microsoft Corporation 2.950%, 06/01/2014 Symantec Corporation: 2.750%, 09/15/2015 2.750%, 06/15/2017 Callable 05/15/2017 Specialty Retail - 0.8% Lowe's Companies, Inc. 5.000%, 10/15/2015 O'Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 TOTAL CORPORATE BONDS (Cost $183,667,178) PREFERRED STOCKS - 3.9% Shares Banks - 1.7% BB&T Corporation: Callable 08/01/2017 Callable 11/01/2017 Cullen/Frost Bankers, Inc. Callable 03/15/2018 Wells Fargo & Company Callable 09/15/2017 Capital Markets - 1.3% The Goldman Sachs Group, Inc. Callable 05/13/2013 Merrill Lynch Preferred Capital Trust III Callable 05/13/2013 Diversified Financial Services - 0.9% JPMorgan Chase Capital XIV Callable 05/08/2013 TOTAL PREFERRED STOCKS (Cost $8,201,733) Principal U.S. GOVERNMENT & AGENCY ISSUES - 3.5% Amount Fannie Mae - 1.7% 5.000%, 03/15/2016 $ 0.500%, 08/28/2017 Callable 08/28/2013 Federal Home Loan Bank - 0.8% 5.500%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 0.3% 5.125%, 11/17/2017 U.S. Treasury Notes - 0.7% 4.250%, 11/15/2014 4.250%, 08/15/2015 4.500%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $7,019,857) SHORT-TERM INVESTMENTS - 1.4% Shares Corporate Bonds - 0.4% Broadcom Corporation 1.500%, 11/01/2013 The McCormick & Company, Incorporated 5.250%, 09/01/2013 Money Market Fund (d) - 1.0% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $3,129,519) Total Investments - 98.8% (Cost $202,018,287) Other Assets in Excess of Liabilities - 1.2% TOTAL NET ASSETS - 100.0% $ (a) Security issued by non-U.S. incorporated company. (b) Floating rate. (c) Rule 144A security. Resale to the public may require registration or may extend only to qualified institutional buyers.The fair market value of the security was $2,055,000 representing 0.95% of the Fund's total net assets. (d) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS VALUE FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 101.2% Shares Value Aerospace & Defense - 2.2% Honeywell International Inc. $ Auto Components - 1.3% The Goodyear Tire & Rubber Company (a) Banks - 8.9% BOK Financial Corporation Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Zions Bancorporation Beverages - 3.2% The Coca-Cola Company PepsiCo, Inc. Building Products - 1.0% Masco Corporation Chemicals - 5.4% FMC Corporation Monsanto Company Commercial Services & Supplies - 1.8% Waste Management, Inc. Communications Equipment - 1.0% Brocade Communications Systems, Inc. (a) Computers & Peripherals - 3.6% EMC Corporation (a) International Business Machines Corporation Construction Materials - 2.5% Martin Marietta Materials, Inc. Distributors - 1.5% LKQ Corporation (a) Diversified Financial Services - 2.4% JPMorgan Chase & Co. Diversified Telecommunication Services - 2.0% AT&T Inc. Verizon Communications Inc. Electrical Equipment & Instruments - 2.3% Roper Industries, Inc. Energy Equipment & Services - 1.2% Schlumberger Limited (b) Food & Drug Retailing - 2.2% CVS Caremark Corporation Food Products - 1.5% Kraft Foods Group, Inc. Health Care Equipment & Supplies - 4.4% Covidien PLC (b) DENTSPLY International Inc. Household Durables - 2.7% Whirlpool Corporation Industrial Power Producers & Energy Traders - 2.2% Duke Energy Corporation Insurance - 6.8% HCC Insurance Holdings, Inc. MetLife, Inc. Prudential Financial, Inc. Internet Software & Services - 1.8% Akamai Technologies, Inc. (a) Machinery - 3.3% Barnes Group Inc. Danaher Corporation Media - 2.6% Cinemark Holdings, Inc. Time Warner Inc. Metals & Mining - 1.7% Commercial Metals Company Multiline Retail - 1.6% Kohl's Corporation Oil & Gas & Consumable Fuels - 15.7% Cabot Oil & Gas Corporation ConocoPhillips Denbury Resources Inc. (a) Exxon Mobil Corporation Gulfport Energy Corporation (a) Noble Energy, Inc. Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 2.6% Abbott Laboratories AbbVie Inc. Software - 4.4% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 3.8% The Home Depot, Inc. Tiffany & Co. Thrifts & Mortgage Finance - 1.6% Capitol Federal Financial Inc. Wireless Telecommunication Services - 2.0% Vodafone Group PLC - ADR (b) TOTAL COMMON STOCKS (Cost $34,671,540) Total Investments - 101.2% (Cost $34,671,540) Liabilities in Excess of Other Assets - (1.2)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS GROWTH FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 94.3% Shares Value Aerospace & Defense - 1.7% Rockwell Collins, Inc. $ Air Freight & Logistics - 1.3% FedEx Corp. Banks - 5.0% BOK Financial Corporation Cullen/Frost Bankers, Inc. Texas Capital Bancshares, Inc. (a) Beverages - 1.6% The Coca-Cola Company Chemicals - 3.2% FMC Corporation Monsanto Company Communication Equipment - 2.3% F5 Networks, Inc. (a) QUALCOMM Incorporated Computers & Peripherals - 6.8% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Distributors - 1.8% LKQ Corporation (a) Electrical Equipment & Instruments - 5.6% AMETEK, Inc. Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 3.3% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 1.2% Dril-Quip, Inc. (a) Food & Drug Retailing - 3.8% Casey's General Stores, Inc. Costco Wholesale Corporation Food Products - 1.4% Whole Foods Market, Inc. Health Care Equipment & Supplies - 3.4% Covidien PLC (b) DENTSPLY International Inc. Health Care Providers & Services - 1.2% Express Scripts Holding Co (a) Hotels, Restaurants & Leisure - 1.9% Yum! Brands, Inc. Household Products - 4.0% Colgate-Palmolive Company The Procter & Gamble Company Internet Catalog & Retail - 2.1% Amazon.com, Inc. (a) Internet Software & Services - 4.8% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Yahoo! Inc. (a) Machinery - 3.9% Danaher Corporation Valmont Industries, Inc. Media - 0.8% Sirius XM Radio Inc. Metals & Mining - 3.2% Carpenter Technology Corporation Reliance Steel & Aluminum Co. Oil & Gas & Consumable Fuels - 9.9% Cabot Oil & Gas Corporation Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Range Resources Corporation SM Energy Company Pharmaceuticals - 3.4% Abbott Laboratories AbbVie Inc. Allergan, Inc. Software - 10.1% ACI Worldwide, Inc. (a) Adobe Systems Incorporated (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Citrix Systems, Inc. (a) VMware, Inc. - Class A (a) Specialty Retail - 6.6% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) PetSmart, Inc. Tractor Supply Company TOTAL COMMON STOCKS (Cost $22,125,070) SHORT-TERM INVESTMENTS - 6.0% Money Market Funds (c)- 6.0% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $2,247,074) Total Investments - 100.3% (Cost $24,372,144) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS SMALL CAP FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) COMMON STOCKS - 97.4% Shares Value Aerospace & Defense - 2.8% Hexcel Corporation (a) $ Teledyne Technologies Incorporated (a) Auto Components - 1.1% Group 1 Automotive, Inc. Automobiles - 0.9% Thor Industries, Inc. Banks - 10.1% BancorpSouth, Inc. Columbia Banking System, Inc. Community Bank System, Inc. First Horizon National Corporation Hancock Holding Company Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Biotechnology - 0.9% Exact Sciences Corp. (a) Building Products - 1.0% Armstrong World Industries, Inc. (a) Capital Markets - 1.2% Greenhill & Co., Inc. Commercial Services & Supplies - 0.8% Insperity, Inc. Communications Equipment - 6.0% Allot Communications Ltd. (a) (b) Ciena Corporation (a) Infinera Corporation (a) IXIA (a) Loral Space & Communications Inc. NICE Systems Limited - ADR (a) (b) Construction Materials - 0.6% Headwaters Incorporated (a) Consumer Finance - 2.5% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 0.8% Greif, Inc. - Class A Electrical Equipment & Instruments - 4.3% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) Woodward Inc. Electronic Equipment & Instruments - 1.0% National Instruments Corporation Energy Equipment & Services - 1.7% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Food & Drug Retailing - 1.2% Casey's General Stores, Inc. Health Care Equipment & Supplies - 8.8% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) Integra LifeSciences Holdings (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 3.3% Computer Programs and Systems, Inc. HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 3.2% Ethan Allen Interiors Inc. Select Comfort Corporation (a) Tempur-Pedic International Inc. (a) Industrial Conglomerates - 1.0% Raven Industries, Inc. Insurance - 1.2% AmTrust Financial Services, Inc. Internet Software & Services - 0.8% LogMeIn, Inc. (a) IT Consulting & Services - 1.3% Acxiom Corporation (a) Machinery - 5.0% Actuant Corporation - Class A Chart Industries, Inc. (a) CLARCOR Inc. The Manitowoc Company, Inc. The Middleby Corporation (a) Marine - 1.2% Kirby Corporation (a) Media - 1.3% Cinemark Holdings, Inc. Metals & Mining - 2.8% Carpenter Technology Corporation Commercial Metals Company Walter Energy, Inc. Oil & Gas & Consumable Fuels - 5.7% Approach Resources Inc. (a) Comstock Resources, Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 1.8% Akorn, Inc. (a) IMPAX Laboratories, Inc. (a) Semiconductor Equipment & Products - 0.7% Cirrus Logic, Inc. (a) Software - 8.2% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Bottomline Technologies (de) Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. Specialty Retail - 5.7% DSW Inc. - Class A Francesca's Holdings Corporation (a) Guess?, Inc. Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 3.8% The Children's Place Retail Stores, Inc. (a) Fifth & Pacific Companies, Inc. (a) Oxford Industries, Inc. Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.2% Capitol Federal Financial Inc. Trading Companies & Distributors - 3.5% Beacon Roofing Supply, Inc. (a) Kaman Corporation WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $10,074,884) SHORT-TERM INVESTMENT - 2.6% Money Market Fund (c) - 2.6% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $317,773) Total Investments - 100.0% (Cost $10,392,657) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at March 31, 2013 Securities listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price taken from the exchange where the security is primarily traded.Nasdaq National Market securities are valued at the Nasdaq Official Closing Price ("NOCP").Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the mean of the most recent quoted bid and asked price.Securities listed on a foreign exchange for which market quotations are readily available are valued at the last quoted sales price available before the time when assets are valued.Debt securities (other than obligations having a maturity of 60 days or less) are normally valued at the mean of the bid and ask price and/or by using a combination of daily quotes or matrix evaluations provided by an independent pricing service.Debt securities purchased with remaining maturities of 60 days or less are valued at amortized cost which approximates fair value.Other assets and securities for which no quotations are readily available (including restricted securities) are valued in good faith at fair value using methods determined by the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to the Adviser.The procedures authorize the Adviser to make all determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds may also use independent pricing services to assist in pricing portfolio securities. The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs') used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of March 31, 2013: LKCM Small Cap Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $
